Citation Nr: 1244361	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  08-04 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and D.L.W.


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from August 1988 to July 1992 with subsequent service in the Reserve.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2007, the Veteran appears at a hearing before a Decision Review Officer.  In June 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  The transcripts of the hearings are in the Veteran's file.  
 
In September 2010, the Board remanded the case further development.  As the requested development has been completed, no further action to ensure compliance with the Board's remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 

After the Supplemental Statement of the Case was issued in June 2012, the Veteran submitted additional evidence, but did not waive initial consideration of the evidence by the RO.  As the Board's decision is favorable, the evidence need no be referred to the RO. 

FINDING OF FACT

Sleep apnea had onset in service.






CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2012).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

As the Board is granting the claim, VCAA compliance need not be addressed further.  

REASONS AND BASES FOR FINDING AND CONCLUSION

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110 (wartime service) and § 1131 (peacetime service).  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, also referred to as the "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).





Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).




When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the weight or probative value of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Evidence

Service treatment records contain no complaint, finding, history, treatment, or diagnosis of obstructive sleep apnea.

After service sleep apnea was first documented by a private physician in July 2006.  The physician stated that the Veteran was patient and, after review of the Veteran's service treatment records and current treatment, concluded that it was more likely than not that sleep apnea was acquired during service. 

VA records show that in October 2006 the Veteran complained that he had been told that he snored loudly and that he frequently stopped breathing while he was sleeping.  The impression was sleep apnea.  In December 2006, a sleep study showed sleep apnea.  





In August 2007, it was noted the Veteran had gained 40 pounds while in service, and the VA physician, after a review of the Veteran's service treatment records and the current treatment for sleep apnea, concluded it was more likely than not that the sleep apnea was related to the Veteran's service in the Navy.

In August 2007, the Veteran's former spouse, based on personal observation, stated that the Veteran had no sleep abnormalities until about 1991, after his return Operation Desert Storm, when she noticed that the Veteran snored terribly and he had an abnormal sleep pattern, which became so bad she slept in another room.  

In October 2007, the Veteran testified that he began to experience symptoms consistent with sleep apnea in service, although he did not recognize that he had an illness and accordingly did not complain of his symptoms.  He stated that after service, when he was a firefighter, his colleagues would laugh at him for snoring and urged him to seek treatment.  

On VA examination in December 2007, the diagnosis was sleep apnea.  The VA examiner did not express an opinion as to whether or not sleep apnea was related to service.

In his substantive appeal, in February 2008, the Veteran asserted sleep apnea was related to posttraumatic stress disorder.  [In a rating decision June 2012, the RO granted service connection for posttraumatic stress disorder]. 

In June 2010, the Veteran testified that his sleep apnea began in service in about 1990.  He stated that his bunkmates told him he was snoring very badly, but he did not know what sleep apnea was until after service.  

On VA examination in May 2012, the VA examiner expressed the opinion that sleep apnea was less likely than not due to posttraumatic stress disorder.  The VA examiner did not express an opinion about a direct relationship between sleep apnea and service.


In July 2012, B.O.P., who enlisted in the Navy with the Veteran under the "buddy system," stated that as shipmates aboard the USS America the Veteran's bunk was directly below his and that the Veteran began to snore, which became progressively worse so such that other crew members asked to be moved to a different sleeping area.  B.O.P. stated that he observed the Veteran stop breathing in his sleep for seconds at a time. 
Analysis

The Veteran is currently diagnosed with sleep apnea, which satisfies one element of service connection, namely, a present disability.  

As for the second element of service connection, in-service incurrence of sleep apnea, in the Veteran's statements and in testimony, in the statement of B.O.P., a shipmate, and in the statement of the Veteran's former wife, they describe symptoms associated with sleep apnea contemporaneous with service and their observations are competent evidence.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (Lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses).  This evidence is sufficient to show the in-service incurrence of symptoms associated with sleep apnea.  

As for the third element of service connection, a causal relationship between the present sleep apnea and the in-service symptoms, also referred to as the "nexus" requirement, there are two medical opinions.  Both a private physician and VA physician expressed the opinion that it was at least as likely as not that the current sleep apnea was related to service.  Both physicians reviewed the service treatment records and the Veteran's medical history. And this evidence is favorable to the claim.




The only other medical opinion is that of the VA examiner in May 2012, who did not provide an opinion on direct causation and who did not contradict the medical opinions of the private and VA physicians.  Therefore, the competent and uncontroverted medical opinions support the Veteran's claim.  

As all three elements for the claim of service connection for sleep apnea are met, the Veteran prevails.  Shedden, 381 F.3d at 1167.


ORDER

Service connection for sleep apnea is granted.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


